          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 1 of 50




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VICTIM RIGHTS LAW CENTER, et al.,

                                      Plaintiffs,
          v.

MIGUEL ANGEL CARDONA, in his official                        Case No. 1:20-cv-11104
capacity as Secretary of Education, et al.,

                                      Defendants,
         and

STATE OF TEXAS,

                   [Proposed] Intervenor-Defendant.


                         ANSWER OF [PROPOSED] INTERVENOR TEXAS

         Putative Intervenor-Defendant, the State of Texas, respectfully files this Answer to

Plaintiffs’ Second Amended Complaint for Declaratory and Injunctive Relief, ECF 138

(“Complaint”).

         Pursuant to Federal Rule of Civil Procedure, Texas denies each and every allegation

contained in the Complaint except for those expressly admitted herein. The headings and

paragraphs below directly correlate to the sections and numbered paragraphs of the Complaint.

Those titles are reproduced in this Answer for organizational purposes only, and Texas does not

admit any matter contained therein.

         Texas responds to the specifically numbered allegations of the Second Amended

Complaint as follows:

                                           INTRODUCTION

         1.         Texas admits that the Final Rule was published in the Federal Register on May 19,



4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 2 of 50




2020. The remaining allegations in Paragraph 1 contain characterizations of the action as well as

assertions of law, conclusory statements, and/or argument to which no response is required.

Footnote 1 cites a regulation published in the Federal Register that speaks for itself and is evidence

of its own contents. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety, except where previously admitted.

         2.        Texas denies the allegation that the Department failed to provide adequate

justification or explanation for the Final Rule. The remaining allegations in Paragraph 2, including

any statements offered in Footnote 2, either purport to characterize legal authority, which speaks

for itself, or contain assertions of law, conclusory statements, and/or argument to which no

response is required. To the extent that this Paragraph contains any allegations requiring a

response, Texas lacks sufficient knowledge or information to form a belief about the truth of the

allegations in Paragraph 2; on that basis, it denies them in their entirety.

         3.        Texas admits that the Department is a federal agency that enforces Title IX. The

remaining allegations in Paragraph 3, including any references to the statute cited in Footnote 3,

either purport to characterize legal authority, which speaks for itself, or contain assertions of law,

conclusory statements, and/or argument to which no response is required. To the extent that this

Paragraph contains any allegations requiring a response, Texas denies them in their entirety, except

where previously admitted.

         4.        Paragraph 4 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Title IX, which speaks for itself.

To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

4; on that basis, it denies them in their entirety.




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 3 of 50




         5.        Texas admits that sexual harassment can have adverse consequences. Texas,

however, lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations contained in Paragraph 5; on that basis, it denies the allegations in their

entirety, except where previously admitted.

         6.        Paragraph 6 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s prior guidance,

cited in Footnote 4, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         7.        Paragraph 7 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize multiple U.S. Supreme Court cases,

cited in Footnotes 5 and 6, which speak for themselves. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         8.        Paragraph 8 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s prior guidance,

cited in Footnote 7, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         9.        Paragraph 9 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s prior guidance,

cited in Footnote 8, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         10.       The first sentence of Paragraph 10 purports to characterize the Department’s prior

guidance, which speaks for itself. To the extent that this sentence contains any allegations requiring

a response, Texas denies them in their entirety. Texas lacks sufficient knowledge or information




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 4 of 50




to form a belief about the truth of the allegations contained in the second sentence of Paragraph

10; on that basis, it denies the allegations in their entirety.

         11.       Texas admits that the Department published a Dear Colleague Letter in 2011 as

well as Question and Answers in 2014. The remaining allegations in Paragraph 11 purport to

characterize the Department’s prior guidance, which speaks for itself. To the extent that this

Paragraph contains any allegations requiring a response, Texas denies them in their entirety, except

where previously admitted.

         12.       Texas admits that the 2011 Dear Colleague Letter and the 2014 Question and

Answers were issued without notice and comment. Texas also admits that the Department

rescinded the two documents in September 2017 and issued interim guidance. The remaining

allegations in Paragraph 12 purport to characterize the Department’s interim guidance, which

speaks for itself. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety, except where previously admitted.

         13.       Texas admits that the Department issued a issued a Notice of Proposed Rulemaking

on November 29, 2018. The remaining allegations in Paragraph 13 purport to characterize the

Department’s Proposed Rule, cited in Footnote 9, as well as other legal authority, which speak for

themselves. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety, except where previously admitted.

         14.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 14; on that basis, it denies the allegations in their entirety.

         15.       Texas admits that the Department released its Final Rule on May 19, 2020. The

remaining allegations in Paragraph 15 purport to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 5 of 50




sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

15; on that basis, it denies them in their entirety, except where previously admitted.

         16.       Paragraph 16 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         17.       Paragraph 17 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         18.       Paragraph 18 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, cited in Footnote 10,

which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         19.       Paragraph 19 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule and other legal

authority, cited in Footnote 11, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         20.       Paragraph 20 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         21.       Paragraph 21 contains assertions of law, conclusory statements, and/or argument to




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 6 of 50




which no response is required. It also purports to characterize the Final Rule, cited in Footnote 12,

which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         22.       Paragraph 22 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

22; on that basis, it denies them in their entirety.

         23.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 23 concerning actions taken by schools and workplaces; on that basis,

it denies the allegations in their entirety. The remaining allegation in Paragraph 23 either purport

to characterize the Final Rule and other legal authority, which speak for themselves, or contain

assertions of law, conclusory statements, and/or argument to which no response is required. To the

extent that this Paragraph contains any allegations requiring a response, Texas denies them in their

entirety.

         24.       Paragraph 24 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule as well as a Supreme

Court case, cited in Footnote 13, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         25.       Paragraph 25 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule as well as a study,

cited in Footnote 14, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 7 of 50




         26.       Paragraph 26 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         27.       Paragraph 27 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule as well as other legal

authority, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

                                    JURISDICTION AND VENUE

         28.       Paragraph 28 contains assertions of law, conclusory statements, and/or argument to

which no response is required. To the extent that this Paragraph contains any allegations requiring

a response, Defendant admits that, in appropriate cases, the Court has authority to issue relief

pursuant 5 U.S.C. §§ 701-706 and 28 U.S.C. § 1331. Texas denies that Plaintiff States are entitled

to such relief.

         29.       Paragraph 29 contains assertions of law, conclusory statements, and/or argument to

which no response is required. To the extent that this Paragraph contains any allegations requiring

a response, Texas lacks sufficient knowledge or information about where the Victim Rights Law

Center resides to form a belief about the truth of the allegations contained in Paragraph 29; on that

basis, it denies the allegations in their entirety.

                                               PARTIES

         30.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 30; on that basis, it denies the allegations in their entirety.

         31.       Texas lacks sufficient knowledge or information to form a belief about the truth of




4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 8 of 50




the allegations in Paragraph 31; on that basis, it denies the allegations in their entirety.

         32.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 32; on that basis, it denies the allegations in their entirety.

         33.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 33; on that basis, it denies the allegations in their entirety.

         34.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 34; on that basis, it denies the allegations in their entirety.

         35.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 35; on that basis, it denies the allegations in their entirety.

         36.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 36; on that basis, it denies the allegations in their entirety.

         37.       Texas admits that the Department is a federal agency headquartered in Washington,

D.C. Texas also admits that the Department enforces Title IX. The remaining allegations in

Paragraph 37 contain assertions of law, conclusory statements, and/or argument to which no

response is required. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety, except where previously admitted.

         38.       Texas denies the allegations in Paragraph 38 of the Second Amended Complaint.

         39.       Texas denies the allegations in Paragraph 39 of the Second Amended Complaint.

                                           BACKGROUND

  Sex-Based Harassment in Schools Is Prevalent, Underreported, Under-Investigated, and
                          Impedes Equal Access to Education

         40.       Paragraph 40 purports to characterize multiple documents, cited in Footnotes 15–

18, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.



4827-9628-1063.1
          Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 9 of 50




         41.       Paragraph 41 purports to characterize multiple documents, cited in Footnotes 19–

21, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         42.       Paragraph 42 purports to characterize multiple documents, cited in Footnotes 22

and 23, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         43.       Paragraph 43 purports to characterize a U.S. Senate report, cited in Footnote 24,

which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         44.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first and third sentences of Paragraph 44; on that basis, it denies the

allegations in their entirety. The second sentence of Paragraph 44 purports to characterize multiple

documents, cited in Footnotes 25–28, which speak for themselves. To the extent that this sentence

contains any allegations requiring a response, Texas denies them in their entirety.

         45.       Paragraph 45 purports to characterize multiple documents, cited in Footnotes 29–

33, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         46.       Texas admits that sexual harassment can have adverse consequences. Texas,

however, lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in the first sentence of Paragraph 46; on that basis, it denies the allegations

in their entirety, except where previously admitted. The second sentence in Paragraph 46 purports

to characterize a document, cited in Footnotes 34, which speaks for itself. To the extent that this

sentence contains any allegations requiring a response, Texas denies them in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 10 of 50




         47.       Texas admits that sexual harassment can have adverse consequences. Texas,

however, lacks sufficient knowledge or information to form a belief about the truth of the

remaining allegations in the first and third sentences of Paragraph 47; on that basis, it denies the

allegations in their entirety, except where previously admitted. The second sentence in Paragraph

47 purports to characterize a document, cited in Footnotes 35, which speaks for itself. To the extent

that this sentence contains any allegations requiring a response, Texas denies them in their entirety.

                                  Statutory and Regulatory History

         48.       Paragraph 48 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize multiple legal authorities, cited in

Footnotes 36–38, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         49.       Paragraph 49 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1975 Regulations,

cited in Footnotes 40–42, which speak for themselves. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         50.       Paragraph 50 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1975 Regulations,

cited in Footnote 43, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         51.       Paragraph 51 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1975 Regulations,

cited in Footnote 44, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 11 of 50




         52.       Texas admits the allegations in Paragraph 52 of the Second Amended Complaint.

         53.       Paragraph 53 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1997 Guidance,

cited in Footnote 45, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         54.       Paragraph 54 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1997 Guidance,

cited in Footnote 46, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         55.       Paragraph 55 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1997 Guidance,

cited in Footnotes 47 and 48, which speaks for itself. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         56.       Paragraph 56 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnote 49, as well as two U.S. Supreme Court cases, which speak for themselves. To

the extent that this Paragraph contains any allegations requiring a response, Texas denies them in

their entirety.

         57.       Paragraph 57 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnotes 50–52, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         58.       Paragraph 58 contains assertions of law, conclusory statements, and/or argument to




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 12 of 50




which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnote 53, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         59.       Paragraph 59 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnote 54, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         60.       Paragraph 60 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnotes 55 and 56, which speaks for itself. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         61.       Paragraph 61 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 1997 Guidance

and 2001 Guidance, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         62.       Paragraph 62 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnote 57, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         63.       Paragraph 63 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance as

well as other guidance documents, cited in Footnote 58, which speak for themselves. To the extent

that this Paragraph contains any allegations requiring a response, Texas denies them in their




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 13 of 50




entirety.

         64.       Paragraph 64 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize multiple guidance documents issued

by the Department, cited in Footnotes 59–62, including the 2011 Dear Colleague Letter and the

2014 Questions and Answers, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         65.       Paragraph 65 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2014 Questions

and Answers, cited in Footnote 63, which speaks for itself. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         66.       Paragraph 66 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2010 Guidance on

bullying, cited in Footnote 64, and other legal authority, which speak for themselves. To the extent

that this Paragraph contains any allegations requiring a response, Texas denies them in their

entirety.

         67.       Paragraph 67 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize multiple statutes, partially cited in

Footnote 65, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

                          The Trump Administration’s Changes to Title IX

         68.       Texas admits the allegations in Paragraph 68 of the Second Amended Complaint.

         69.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 69; on that basis, it denies the allegations in their entirety.



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 14 of 50




         70.       Paragraph 70 purports to characterize President Trump’s actions and statements as

well as an article, cited in Footnote 66, which speak for themselves. To the extent that this

Paragraph contains any allegations requiring a response, Texas lacks sufficient knowledge or

information to form a belief about the truth of the allegations in Paragraph 70; on that basis, it

denies them in their entirety.

         71.       Paragraph 71 purports to characterize one of President Trump’s tweets, cited in

Footnote 67, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 71; on that basis, it denies them in their entirety.

         72.       The last sentence in Paragraph 72 purports to characterize the Campus SaVE Act,

which speaks for itself. To the extent that this sentence contains any allegations requiring a

response, Texas denies them in their entirety. Texas lacks sufficient knowledge or information to

form a belief about the truth of the remaining allegations in Paragraph 72; on that basis, it denies

the allegations in their entirety.

         73.       Texas denies that Secretary DeVos’s criticism is based on discriminatory

stereotypes and unfounded generalizations. The remaining allegations in Paragraph 73 purport to

characterize a number of documents and authorities, cited in footnotes 68-72, that relate to

Secretary DeVos’s statements, all of which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         74.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first sentence of Paragraph 74; on that basis, it denies the allegations in their

entirety. The remaining allegations in Paragraph 74 purport to characterize an article, cited in

Footnote 73, which speaks for itself. To the extent that this Paragraph contains any allegations




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 15 of 50




requiring a response, Texas denies them in their entirety.

         75.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 75; on that basis, it denies the allegations in their entirety.

         76.       Texas admits that in 2017, the Department, under Secretary DeVos’s leadership,

rescinded the 2011 Dear Colleague Letter and the 2014 Questions and Answers. The remaining

allegations in Paragraph 76 purport to characterize the Department’s 2017 Dear Colleague Letter,

cited in Footnote 74, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety, except where previously

admitted.

         77.       Paragraph 77 purports to characterize legal authority, cited in Footnote 75, which

speaks for itself. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety.

                                          THE FINAL RULE

         78.       Texas admits that the Department issued a issued a Notice of Proposed Rulemaking

on November 29, 2018. The remaining allegations in Paragraph 78 either purport to characterize

the Proposed Rule, cited in Footnote 76, which speaks for itself, or contains assertions of law,

conclusory statements, and/or argument to which no response is required. To the extent that this

Paragraph contains any allegations requiring a response, Texas denies them in their entirety, except

where previously admitted.

         79.       Paragraph 79 purports to characterize the Proposed Rule, cited in Footnote 77,

which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         80.       Paragraph 80 purports to characterize the Proposed Rule, cited in Footnote 78,




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 16 of 50




which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         81.       Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 81; on that basis, it denies the allegations in their entirety.

         82.       Paragraph 82 purports to characterize numerous comments submitted in response

to the Proposed Rule, cited in Footnotes 79 -121, which speak for themselves. To the extent that

this Paragraph contains any allegations requiring a response, Texas denies them in their entirety.

         83.       Paragraph 83 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         84.       Paragraph 84 purports to characterize multiple legal actions and statements, cited

in Footnotes 123–129, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         85.       Paragraph 85 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         86.       Paragraph 86 purports to characterize the Department’s statements about the Final

Rule, cited in Footnotes 130–132, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         87.       Paragraph 87 purports to characterize the Final Rule as well as multiple documents,

cited in Footnotes 133–136, which speak for themselves. To the extent that this Paragraph contains




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 17 of 50




any allegations requiring a response, Texas lacks sufficient knowledge or information to form a

belief about the truth of the allegations in Paragraph 87; on that basis, it denies them in their

entirety.

         88.       Paragraph 88 purports to characterize multiple documents, cited in Footnotes 137

and 138, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 88; on that basis, it denies them in their entirety.

         89.       Paragraph 89 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule and the Clery Act,

cited in Footnote 139, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         The Final Rule Impermissibly Narrows the Definition of “Sexual Harassment”

         90.       Paragraph 90 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize Title IX as well as the Final Rule,

cited in Footnote 140, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety. Texas further denies the

allegations in Footnote 141.

         91.       Paragraph 91 purports to characterize the Final Rule, cited in Footnote 142, which

speaks for itself. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety.

         92.       Paragraph 92 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnote 143, which speaks for itself. To the extent that this Paragraph contains any




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 18 of 50




allegations requiring a response, Texas lacks sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 92; on that basis, it denies them in their entirety.

         93.       Paragraph 93 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, cited in Footnote

144, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         94.       Texas denies the allegations in the first and last sentence of Paragraph 94. The

remaining allegations purport to characterize statistics, cited in Footnote 145, which speak for

themselves. To the extent that these allegations require a response, Texas lacks sufficient

knowledge or information to form a belief about the truth of the allegations in Paragraph 94; on

that basis, it denies them in their entirety.

         95.       Paragraph 95 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule as well as federal

guidance on race and disability, cited in Footnotes 146 and 147, which speak for themselves. To

the extent that this Paragraph contains any allegations requiring a response, Texas denies them in

their entirety.

The Final Rule Requires School Action Only When the School Has “Actual Knowledge” of
                                Sex-Based Harassment
         96.       Paragraph 96 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule and the Department’s

prior guidance, cited in Footnotes 148 and 149, which speak for themselves. To the extent that this

Paragraph contains any allegations requiring a response, Texas denies them in their entirety.

         97.       Paragraph 97 contains assertions of law, conclusory statements, and/or argument to

which no response is required. To the extent that this Paragraph contains any allegations requiring



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 19 of 50




a response, Texas denies them in their entirety.

         98.       Paragraph 98 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Final Rule, cited in Footnotes

150 and 151, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         99.       Paragraph 99 contains assertions of law, conclusory statements, and/or argument to

which no response is required. It also purports to characterize the Department’s 2001 Guidance,

cited in Footnotes 152 and 153, which speaks for itself. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         100.      Paragraph 100 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         101.      Paragraph 101 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         102.      Paragraph 102 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         103.      Paragraph 103 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize documents cited in Footnotes 154

and 155, which speak for themselves. To the extent that this Paragraph contains allegations

requiring a response, Texas lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 103; on that basis, it denies them in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 20 of 50




         104.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first sentence of Paragraph 104; on that basis, it denies the allegations in their

entirety. The remaining allegations in Paragraph 104 purports to characterize comments, cited in

Footnote 156, that were submitted in response to the Proposed Rule, which speak for themselves.

To the extent that these allegations require a response, Texas denies them in their entirety.

         105.      Paragraph 105 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well as the

Department’s prior guidance, cited in Footnotes 157 and 158, which speak for themselves. To the

extent that this Paragraph contains any allegations requiring a response, Texas denies them in their

entirety.

  The Final Rule Prohibits Schools from Investigating Sex-Based Harassment Occurring
  Outside Their Narrowly-Defined Programs or Activities Even When it Creates a Hostile
                               Educational Environment
         106.      Paragraph 106 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         107.      Paragraph 107 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

159, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         108.      Paragraph 108 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well as Title IX,

cited in Footnote 160, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         109.      Paragraph 109 contains assertions of law, conclusory statements, and/or argument


4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 21 of 50




to which no response is required. It also purports to characterize the Department’s prior guidance,

cited in Footnote 161, and a report published by the U.S. Department of Justice, cited in Footnote

162, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         110.      Paragraph 110 purports to characterize multiple authorities, cited in Footnotes 163–

167, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 110; on that basis, it denies them in their entirety.

         111.      Paragraph 111 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well other

authorities, cited in Footnotes 168 and 169, which speak for themselves. To the extent that this

Paragraph contains any allegations requiring a response, Texas denies them in their entirety.

  The Final Rule Prohibits Schools from Investigating Many Complaints When the Victim
   Has Transferred, Graduated, or Dropped Out, and the Proposed Rule Failed to Give
               Notice That This Harmful Provision Was Being Considered.
         112.      Paragraph 112 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnotes

170 and 171, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         113.      Paragraph 113 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         114.      Paragraph 114 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for


4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 22 of 50




itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         115.      Paragraph 115 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         116.      Paragraph 116 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule and the

Department’s statements, which speak for themselves. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         117.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 117; on that basis, it denies the allegations in their entirety.

 The Final Rule Allows Schools to Dismiss Complaints If the Respondent Has Graduated,
 Transferred, or Retired, and the Proposed Rule Failed to Give Notice That This Harmful
                            Provision Was Being Considered.
         118.      Paragraph 118 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         119.      Paragraph 119 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         120.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 120; on that basis, it denies the allegations in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 23 of 50




     The Final Rule Adopts a Restrictive Deliberate Indifference Standard for a School’s
                       Response to Known Sex-Based Harassment
         121.      Paragraph 121 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

173, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         122.      Paragraph 122 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule and the

Department’s prior guidance, cited in Footnotes 174 and 175 respectively, which speak for

themselves. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

         123.      Paragraph 123 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         124.      Paragraph 124 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         125.      Paragraph 125 purports to characterize the Department’s statements, cited in

Footnotes 176 and 177, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         126.      Texas denies the allegations in Paragraph 126 of the Second Amended Complaint.

         127.      Paragraph 127 purports to characterize the Department’s statements, cited in

Footnote 178, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 24 of 50




         128.      Texas denies that the Department failed to provide adequate justification or

explanation for the Final Rule. The remaining allegations in Paragraph 128 either purport to

characterize an authority, cited in Footnote 179, which speaks for itself, or contain assertions of

law, conclusory statements, and/or argument to which no response is required. To the extent that

the remainder of Paragraph contains any allegations requiring a response, Texas denies them in

their entirety.

         129.      Paragraph 127 purports to characterize two letters, cited in Footnotes 180 and 181,

which speak for themselves. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

The Final Rule Prohibits Many Supportive Measures for Victims of Sex-Based Harassment

         130.      Paragraph 130 purports to characterize the Final Rule, cited in Footnotes 182 and

183, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         131.      The first two sentences in Paragraph 131 purports to characterize the Final Rule,

which speaks for itself. To the extent that these sentences contain any allegations requiring a

response, Texas denies them in their entirety. Texas lacks sufficient knowledge or information to

form a belief about the truth of the allegations in the remained of Paragraph 131; on that basis, it

denies them in their entirety.

         132.      Paragraph 132 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple authorities, cited in

Footnotes 184 and 185, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         133.      Paragraph 133 contains assertions of law, conclusory statements, and/or argument




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 25 of 50




to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

        The Final Rule Establishes an Unfair Presumption of Non-Responsibility by the
                                         Respondent
         134.      Texas denies the allegation in the third sentence of Paragraph 134. The remaining

allegations ether purport to characterize the Final Rule as well as statements, cited in Footnote 186,

which speak for themselves, or contain assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         135.      Paragraph 135 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Department’s prior guidance

and the Final Rule, cited in Footnotes 187 and 188 respectively, which speak for themselves. To

the extent that this Paragraph contains any allegations requiring a response, Texas denies them in

their entirety.

         136.      The first two sentences of Paragraph 136 contain assertions of law, conclusory

statements, and/or argument to which no response is required. The remainder of Paragraph 136

purports to characterize comments, cited in Footnotes 189 and 190, that were submitted in response

to the Proposed Rule, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         137.      Texas denies that the Department failed to provide adequate justification or

explanation for the Final Rule. The remaining allegations in Paragraph 137 either purport to

characterize the Department’s statements, cited in Footnote 191, which speak for themselves, or

contain assertions of law, conclusory statements, and/or argument to which no response is



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 26 of 50




required. To the extent that the remainder of this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         138.      Paragraph 138 purports to characterize a comment, cited in Footnote 192, which

speaks for itself. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety.

               The Final Rule Permits Schools to Unreasonably Delay Investigations

         139.      Paragraph 139 purports to characterize the Final Rule and the Department’s prior

guidance, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         140.      The first sentence of Paragraph 140 contains assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that this sentence

contains any allegations requiring a response, Texas denies them in their entirety. Texas further

denies the remaining allegations in Paragraph 140.

         141.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 141; on that basis, it denies the allegations in their entirety.

         142.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 142; on that basis, it denies the allegations in their entirety.

Furthermore, the authority cited in Footnote 193 speaks for itself. To the extent this Paragraph

contains any allegations related to Footnote 193 requiring a response, Texas denies them in their

entirety.

         143.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first sentence of Paragraph 143; on that basis, it denies the allegations in their

entirety. The remaining allegations in Paragraph 143 purport to characterize comments, cited in




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 27 of 50




Footnotes 194 and 195, that were submitted in response to the Proposed Rule, which speak for

themselves. To the extent the remainder of this Paragraph contains any allegations a response,

Texas denies them in their entirety.

    The Final Rule Removes Schools’ Discretion over Hearings and Imposes Sweeping
 Exclusionary Rules of Relevant Evidence and Testimony That Were Not Subject to Notice
                                     and Comment
         144.      Texas denies that Department made “a false equivalence.” The remaining

allegations in Paragraph 144 either purport to characterize the Final Rule as well as the

Department’s statements, cited in Footnote 196, or contain assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that the remainder of

this Paragraph contains any allegations requiring a response, Texas denies them in their entirety.

         145.      The first sentence of Paragraph 145 contains assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that this sentence

contains any allegations requiring a response, Texas denies them in their entirety. Texas further

denies the allegations in the second sentence of Paragraph 145.

         146.      Paragraph 146 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well as a number

of authorities, cited in Footnote 197, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         147.      The first two sentences of Paragraph 147 contain assertions of law, conclusory

statements, and/or argument to which no response is required. They also purport to characterize

the Final Rule, cited in Footnote 198, and the Federal Rules of Evidence, which speak for

themselves. To the extent that these sentences contain any allegations requiring a response, Texas

denies them in their entirety. Texas further denies the allegations in the last sentence of Paragraph

147.


4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 28 of 50




         148.      The first two sentences of Paragraph 148 purport to characterize the Proposed Rule

and the Final Rule, which speak for themselves. To the extent that these sentences contain any

allegations requiring a response, Texas denies them in their entirety. Texas lacks sufficient

knowledge or information to form a belief about the truth of the remaining allegations in Paragraph

148; on that basis, it denies the allegations in their entirety.

         149.      Paragraph 149 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnotes

199–202, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         150.      Paragraph 150 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

203, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         151.      Texas denies the allegations in Paragraph 151 of the Second Amended Complain.

Furthermore, the authority cited in Footnote 204 speaks for itself. To the extent this Paragraph

contains any allegations related to Footnote 204 requiring a response, Texas denies them in their

entirety.

         152.      Paragraph 152 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnotes

205 and 206, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         153.      The first sentence of Paragraph 153 contains assertions of law, conclusory

statements, and/or argument to which no response is required. It also purports to characterize the




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 29 of 50




Final Rule, cited in Footnotes 207, which speaks for itself. To the extent that this sentence contains

any allegations requiring a response, Texas denies them in their entirety. Texas further denies the

allegations in the second sentence of Paragraph 153.

         154.      Paragraph 154 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple authorities, cited in

Footnotes 208 and 209, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas lacks sufficient knowledge or information to form a belief

about the truth of the allegations in the Paragraph 154; on that basis, it denies them in their entirety.

         155.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the Paragraph 155; on that basis, it denies the allegations in their entirety.

         156.      Paragraph 156 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple authorities, cited in

Footnotes 210 and 2011, which speak for themselves. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         157.      Paragraph 157 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well as a letter,

cited in Footnote 212, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         158.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first sentence of Paragraph 158; on that basis, it denies the allegations in their

entirety. The remaining allegations in Paragraph 158 either purport to characterize documents,

cited in Footnotes 213–215, which speak for themselves, or contain assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that the remaining




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 30 of 50




allegation require a response, Texas denies them in their entirety.

         159.      Paragraph 159 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

216, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         160.      Paragraph 160 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize a letter, cited in Footnote 217,

which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         161.      Paragraph 161 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         162.      Paragraph 162 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

218, and other legal authorities, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         163.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first sentence of Paragraph 163; on that basis, it denies the allegations in their

entirety. The remaining allegations purport to characterize a letter, cited in Footnotes 219–221,

which speaks for itself. To the extent that the remaining any allegations require a response, Texas

denies them in their entirety.

         164.      Paragraph 164 purport to characterize a letter, cited in Footnote 222, which speaks




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 31 of 50




for itself. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

         165.      Paragraph 165 purport to characterize a letter, cited in Footnote 223, which speaks

for itself. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

         166.      Paragraph 166 purport to characterize the Final Rule as well as a press release, cited

in Footnote 224, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         167.      Paragraph 167 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         168.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in the first two sentences of Paragraph 168; on that basis, it denies the allegations

in their entirety. The remaining allegations in Paragraph 168 either purport to characterize the Final

Rule, which speaks for itself, or contain assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that the remaining allegations require a response,

Texas denies them in their entirety.

 The Final Rule’s Standard of Proof Disparately Affects Victims of Sex-Based Harassment

         169.      Paragraph 169 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 32 of 50




         170.      Paragraph 170 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple authorities, cited in

Footnotes 225 and 226, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas lacks sufficient knowledge or information to form a belief

about the truth of the allegations in Paragraph 170; on that basis, it denies them in their entirety.

         171.      Texas denies the allegations in Paragraph 171 of the Second Amended Complaint.

         172.      Paragraph 172 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize two documents, cited in Footnotes

227 and 228, which speak for themselves. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         173.      Texas lacks sufficient knowledge or information about the Leadership Conference

on Civil and Human Rights to form a belief about the size of the organization; on that basis, it

denies the allegation in its entirety. The remaining allegations in Paragraph 173 purport to

characterize a letter, cited in Footnote 229, which speaks for itself. To the extent that the remaining

allegations require a response, Texas denies them in their entirety.

         174.      Paragraph 174 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple authorities, cited in

Footnotes 230–232, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         175.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 175; on that basis, it denies the allegations in their entirety.

         176.      Paragraph 176 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 33 of 50




itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         177.      Texas denies the allegations in Paragraph 177 of the Second Amended Complaint.

  The Final Rule Includes a Provision Inviting Retaliation Against Complainants, and the
      Proposed Rule Gave No Notice This Harmful Provision Was Being Considered.
         178.      Paragraph 178 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

233, and other legal authority, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         179.      Paragraph 179 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize a U.S. Supreme Court case, cited

in Footnote 234, which speaks for itself. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

         180.      Paragraph 180 purports to characterize the Department’s prior guidance, cited in

Footnotes 236 and 237, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         181.      Paragraph 181 purports to characterize the Final Rule, which speaks for itself. To

the extent that this Paragraph contains any allegations requiring a response, Texas denies them in

their entirety.

         182.      Paragraph 182 purports to characterize the Department’s statements, which speak

for themselves. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety.

         183.      Paragraph 183 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 34 of 50




238, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         184.      Texas denies the allegations in Paragraph 184 of the Second Amended Complaint.

         185.      Texas admits that there are situations in which a student has a reasonable need to

share allegations. The remaining allegations in Paragraph 185 either purport to characterize the

Final Rule, which speaks for itself, or contain assertions of law, conclusory statements, and/or

argument to which no response is required. To the extent that this Paragraph contains allegations

requiring a response, Texas denies them in their entirety, except where previously admitted.

         186.      Texas denies the allegations in Paragraph 186 of the Second Amended Complaint.

         187.      Paragraph 187 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule as well as the

Department’s statements, cited in Footnote 239, which speak for themselves. To the extent that

this Paragraph contains any allegations requiring a response, Texas denies them in their entirety.

         188.      Paragraph 188 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         189.      Texas denies the allegations in Paragraph 189 of the Second Amended Complaint.

Furthermore, the authority cited in Footnote 240 speaks for itself. To the extent this Paragraph

contains any allegations related to Footnote 240 requiring a response, Texas denies them in their

entirety.

         190.      Paragraph 190 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Proposed Rule, which speaks




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 35 of 50




for itself. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

    The Final Rule Purports to Preempt State and Local Laws That Provide Greater
 Protections Against Sex-Based Harassment, and the Proposed Rule Gave No Notice That
                     This Harmful Provision Was Being Considered.
         191.      Paragraph 191 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, cited in Footnote

241, which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         192.      Paragraph 192 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         193.      Texas lacks sufficient knowledge or information about state and local laws to form

a belief about the truth of the allegations in Paragraph 193; on that basis, it denies the allegations

in their entirety.

         194.      Paragraph 194 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         195.      Paragraph 195 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         196.      Paragraph 196 contains assertions of law, conclusory statements, and/or argument


4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 36 of 50




to which no response is required. It also purports to characterize the Proposed Rule, which speaks

for itself. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

    THE CHALLENGED PROVISIONS FRUSTRATE THE ORGANIZATIONAL
  PLAINTIFFS’ MISSIONS AND FORCE THE DIVERSION OF THEIR RESOURCES
         197.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of the Plaintiff Victim Rights Law Center to form a belief about the truth of the

allegations in Paragraph 197; on that basis, it denies the allegations in their entirety.

         198.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 198; on that basis, it denies the allegations in their entirety.

         199.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 199; on that basis, it denies the allegations in their entirety.

         200.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 200; on that basis, it denies the allegations in their entirety.

         201.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 201; on that basis, it denies the allegations in their entirety.

         202.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 202; on that basis, it denies the allegations in their entirety.

         203.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 203; on that basis, it denies the allegations in their entirety.

         204.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 204; on that basis, it denies the allegations in their entirety.

         205.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 205; on that basis, it denies the allegations in their entirety.



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 37 of 50




         206.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 206; on that basis, it denies the allegations in their entirety.

         207.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 207; on that basis, it denies the allegations in their entirety.

         208.      Paragraph 208 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

208; on that basis, it denies them in their entirety.

         209.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of Plaintiff Equal Rights Advocates to form a belief about the truth of the allegations in

Paragraph 209; on that basis, it denies the allegations in their entirety.

         210.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 210; on that basis, it denies the allegations in their entirety.

         211.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 211; on that basis, it denies the allegations in their entirety.

         212.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 212; on that basis, it denies the allegations in their entirety.

         213.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 213; on that basis, it denies the allegations in their entirety.

         214.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 214; on that basis, it denies the allegations in their entirety.

         215.      Texas lacks sufficient knowledge or information to form a belief about the truth of




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 38 of 50




the allegations in Paragraph 215; on that basis, it denies the allegations in their entirety.

         216.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 216; on that basis, it denies the allegations in their entirety.

         217.      Paragraph 217 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

217; on that basis, it denies them in their entirety.

         218.      Paragraph 218 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

218; on that basis, it denies them in their entirety.

         219.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 219; on that basis, it denies the allegations in their entirety.

         220.      Paragraph 220 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

220; on that basis, it denies them in their entirety.

         221.      Paragraph 221 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 39 of 50




sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

221; on that basis, it denies them in their entirety.

         222.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 222; on that basis, it denies the allegations in their entirety.

         223.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of Plaintiff Legal Voice to form a belief about the truth of the allegations in Paragraph

223; on that basis, it denies the allegations in their entirety.

         224.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 224; on that basis, it denies the allegations in their entirety.

         225.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 225; on that basis, it denies the allegations in their entirety.

         226.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 226; on that basis, it denies the allegations in their entirety.

         227.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 226; on that basis, it denies the allegations in their entirety.

         228.      Paragraph 228 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

228; on that basis, it denies them in their entirety.

         229.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 229; on that basis, it denies the allegations in their entirety.

         230.      Texas lacks sufficient knowledge or information to form a belief about the truth of




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 40 of 50




the allegations in Paragraph 230; on that basis, it denies the allegations in their entirety.

         231.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of Plaintiff Chicago Alliance Against Sexual Exploitation to form a belief about the truth

of the allegations in Paragraph 231; on that basis, it denies the allegations in their entirety.

         232.      Paragraph 232 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

232; on that basis, it denies them in their entirety.

         233.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of Plaintiff Chicago Alliance Against Sexual Exploitation to form a belief about the truth

of the allegations in Paragraph 233; on that basis, it denies the allegations in their entirety.

         234.      Texas lacks sufficient knowledge or information about the identity, purpose, and

activities of Plaintiff Chicago Alliance Against Sexual Exploitation to form a belief about the truth

of the allegations in Paragraph 234; on that basis, it denies the allegations in their entirety.

         235.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 235; on that basis, it denies the allegations in their entirety.

         236.      Paragraph 236 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

236; on that basis, it denies them in their entirety.

         237.      Texas lacks sufficient knowledge or information to form a belief about the truth of




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 41 of 50




the allegations in Paragraph 237; on that basis, it denies the allegations in their entirety.

         238.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 238; on that basis, it denies the allegations in their entirety.

         239.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 239; on that basis, it denies the allegations in their entirety.

         240.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 240; on that basis, it denies the allegations in their entirety.

         241.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 241; on that basis, it denies the allegations in their entirety.

         242.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 242; on that basis, it denies the allegations in their entirety.

         243.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 243; on that basis, it denies the allegations in their entirety.

         244.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 244; on that basis, it denies the allegations in their entirety.

         245.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 245; on that basis, it denies the allegations in their entirety.

    THE INDIVIDUAL PLAINTIFFS HAVE SUFFERED AND WILL CONTINUE TO
             SUFFER INJURY-IN-FACT AND IRREPARABLE HARM

         246.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 246; on that basis, it denies the allegations in their entirety.

         247.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 247; on that basis, it denies the allegations in their entirety.

         248.      Texas lacks sufficient knowledge or information to form a belief about the truth of



4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 42 of 50




the allegations in Paragraph 248; on that basis, it denies the allegations in their entirety.

         249.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 249; on that basis, it denies the allegations in their entirety.

         250.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 250; on that basis, it denies the allegations in their entirety.

         251.      Paragraph 251 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

251; on that basis, it denies them in their entirety.

         252.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 252; on that basis, it denies the allegations in their entirety.

         253.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 253; on that basis, it denies the allegations in their entirety.

         254.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 254; on that basis, it denies the allegations in their entirety.

         255.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 255; on that basis, it denies the allegations in their entirety.

         256.      Paragraph 256 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

256; on that basis, it denies them in their entirety.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 43 of 50




         257.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 257; on that basis, it denies the allegations in their entirety.

         258.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 258; on that basis, it denies the allegations in their entirety.

         259.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 259; on that basis, it denies the allegations in their entirety.

         260.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 260; on that basis, it denies the allegations in their entirety.

         261.      Paragraph 261 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

261; on that basis, it denies them in their entirety.

         262.      Paragraph 262 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

262; on that basis, it denies them in their entirety.

         263.      Texas lacks sufficient knowledge or information to form a belief about the truth of

the allegations in Paragraph 263; on that basis, it denies the allegations in their entirety.

         264.      Paragraph 264 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 44 of 50




sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

264; on that basis, it denies them in their entirety.

         265.      Paragraph 265 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

265; on that basis, it denies them in their entirety.

         266.      Paragraph 265 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas lacks

sufficient knowledge or information to form a belief about the truth of the allegations in Paragraph

265; on that basis, it denies them in their entirety.

                                       CLAIMS FOR RELIEF

                                            COUNT ONE

                      Administrative Procedure Act – Not in Accordance with Law

         267.      Texas repeats and reaffirms its answers to each and every allegation contained in

the paragraphs above and incorporate the same herein as though fully set forth.

         268.      Paragraph 268 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Administrative Procedure Act,

cited in Footnote 242, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         269.      Texas admits that the Department of Education enforces Title IX but denies the

remaining allegations in Paragraph 269.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 45 of 50




         270.      Paragraph 270 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule and Title IX, which

speak for themselves. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         271.      Paragraph 271 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

                                            COUNT TWO
                       Administrative Procedure Act – Arbitrary and Capricious

         272.      Texas repeats and reaffirms its answers to each and every allegation contained in

the paragraphs above and incorporate the same herein as though fully set forth.

         273.      Paragraph 273 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Administrative Procedure Act

and a U.S. Supreme Court case, cited in Footnotes 243 and 244 respectively, which speak for

themselves. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety.

         274.      Paragraph 274 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule and the

Department’s statements, which speak for themselves. To the extent that this Paragraph contains

any allegations requiring a response, Texas denies them in their entirety.

         275.      Texas admits that the effective date for the Final Rule was August 14, 2020. The

remaining allegations in Paragraph 275, including any statements offered in Footnote 245, either

purport to characterize the Final Rule and other legal authority, which speak for themselves, or

contain assertions of law, conclusory statements, and/or argument to which no response is


4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 46 of 50




required. To the extent that this Paragraph contains any allegations requiring a response, Texas

denies them in their entirety, except where previously admitted..

         276.      Paragraph 276, including Footnote 246, contains assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

                                           COUNT THREE

                    Administrative Procedure Act – Excess of Statutory Jurisdiction

         277.      Texas repeats and reaffirms its answers to each and every allegation contained in

the paragraphs above and incorporate the same herein as though fully set forth.

         278.      Paragraph 278 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Administrative Procedure Act,

cited in Footnote 247, which speaks for itself. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         279.      Paragraph 279 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize Title IX, cited in Footnotes 248

and 249, and other legal authority, which speak for themselves. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

         280.      Paragraph 280 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize Title IX and the Final Rule, which

speak for themselves. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         281.      Paragraph 281 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 47 of 50




requiring a response, Texas denies them in their entirety.

         282.      Paragraph 282 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Clery Act, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         283.      Paragraph 283, including Footnote 250, contains assertions of law, conclusory

statements, and/or argument to which no response is required. To the extent that this Paragraph

contains any allegations requiring a response, Texas denies them in their entirety.

                                           COUNT FOUR

        Administrative Procedure Act – Without Observance of Procedure Required by Law

         284.      Texas repeats and reaffirms its answers to each and every allegation contained in

the paragraphs above and incorporate the same herein as though fully set forth.

         285.      Paragraph 285 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Administrative Procedure Act,

cited in Footnote 251, and two U.S. Supreme Court cases, cited in Footnotes 252 and 253, which

speak for themselves. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         286.      Paragraph 286 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize multiple legal authorities, partially

cited in Footnote 254, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         287.      Paragraph 287 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize Administrative Procedure Act,




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 48 of 50




which speaks for itself. To the extent that this Paragraph contains any allegations requiring a

response, Texas denies them in their entirety.

         288.      Paragraph 288 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations

requiring a response, Texas denies them in their entirety.

                                            COUNT FIVE

                   Violation of the Equal Protection Guarantee of the Fifth Amendment

         289.      Texas repeats and reaffirms its answers to each and every allegation contained in

the paragraphs above and incorporate the same herein as though fully set forth.

         290.      Paragraph 290 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Fifth Amendment, which

speaks for itself. To the extent that this Paragraph contains any allegations requiring a response,

Texas denies them in their entirety.

         291.      Paragraph 291 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize the Final Rule, which speaks for

itself. To the extent that this Paragraph contains any allegations requiring a response, Texas denies

them in their entirety.

         292.      Paragraph 292 contains assertions of law, conclusory statements, and/or argument

to which no response is required. It also purports to characterize statements made by Secretary

DeVos and others, which speak for themselves. To the extent that this Paragraph contains any

allegations requiring a response, Texas denies them in their entirety.

         293.      Paragraph 293 contains assertions of law, conclusory statements, and/or argument

to which no response is required. To the extent that this Paragraph contains any allegations




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 49 of 50




requiring a response, Texas denies them in their entirety.

                                      PRAYER FOR RELIEF

         Paragraphs (1)–(6) of this section contain Plaintiff’s recitation of the relief sought in this

action, assertions of law, conclusory statements, and/or argument to which no response is required.

To the extent that Paragraphs (1)–(6) contain any allegations requiring a response, Texas denies

those allegations in their entirety. Texas further denies that Plaintiff is entitled to any relief from

this Court.

                         DEFENSES AND AFFIRMATIVE DEFENSES

    1. Plaintiff has failed to state a claim upon which relief can be granted.

    2. Some or all of the relief Plaintiff seeks would violate the First, Fifth, or Fourteenth

         Amendments of the United States Constitution.

    3. Texas reserves the right to amend these defenses or raise additional defenses as they

         become known to Texas during the development of this case.

                                     DEFENDANT’S PRAYER

         For the foregoing reasons, Texas asks the Court to enter judgment that Plaintiff takes

nothing, dismiss Plaintiff’s suit with prejudice, assess costs against Plaintiff, and award Defendant

all other relief the Court deems appropriate.




4827-9628-1063.1
         Case 1:20-cv-11104-WGY Document 167 Filed 04/30/21 Page 50 of 50




Date: April 30, 2021                  Respectfully submitted.

KEN PAXTON                            PATRICK K. SWEETEN
Attorney General of Texas             Associate Deputy for Special Litigation

BRENT WEBSTER                          /s/ Kathleen T. Hunker
First Assistant Attorney General      KATHLEEN T. HUNKER
                                      Special Counsel

                                      OFFICE OF THE ATTORNEY GENERAL
                                      P.O. Box 12548 (MC-009)
                                      Austin, Texas 78711-2548
                                      Tel.: (512) 936-1414
                                      Fax: (512) 936-0545
                                      patrick.sweeten@oag.texas.gov
                                      kathleen.hunker@oag.texas.gov



                                      /s/ Kenneth B. Walton
                                      Kenneth B. Walton (BBO No. 562174)
                                      Ken.Walton@lewisbrisbois.com
                                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                                      One International Place, 3rd Floor
                                      Boston, MA 02110
                                      T: 857-313-3950
                                      F: 857-313-3951




4827-9628-1063.1
